DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 4/25/2022 has been entered and made of record. 
Independent claims 1 and 11 have been amended to further define the claimed invention. Claims 1-11 remain pending in this application.
Applicant’s arguments, see pages 6-8, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication No. 2008/0309988 A1 to Johnson et al.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent publication No. 2010-088037 to Murakami in view of U.S. Patent Publication No. 2008/0309988 A1 to Johnson et al.
As to claim 1, Murakami discloses an image processing device for reading a plurality of documents selectively attached with a tag to generate document images and processing the generated document images (MFP as shown in figures 1-2 and paragraph 0001), the image processing device comprising: 
a tag information extractor (72, image processing unit) that extracts tag information about a tag (82 of figure 4a) from the document images (paragraphs 0064, 0073); 
an image processor (75, control unit) that removes, based on the tag information, a tag from document images with a tag to generate document images as document images without a tag (document images without tag, 81p of figures 4b, 5), generates a tag information image in which the tag information is written (tag image, 82p of figure 4b or 84p of figure 5), and associates the document images without a tag with the tag information image (paragraphs 0015-0016 and 0077 and 0081-0083), the tag information image being a cover page image that corresponding to the plurality of documents selectively attached with the tag (see enlarged cover page 84p as shown in figure 5 for the plurality of documents selectively attached with the tag; paragraphs 0081-0083); and 
an image outputter (printing unit 102) that outputs the associated document images without a tag (81p) and tag information image (82p/84p; as shown in figure 4c: 83p=81p+82p and paragraphs 0078-0079).
	Murakami does not expressly disclose the cover page image that includes a plurality of page numbers.
	Johnson, in the same area of image processing device, teaches the cover page image that includes a plurality of page numbers (207 of figure 2 or 305 of figure 3).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified the tag information image as taught by Murakami to include a number of pages because it would inform the user the number of pages within the document group.
As to claim 2, Murakami further discloses wherein the image processor groups the document images without a tag (81p of figure 4b), based on the tag information, and generates the document images without a tag (81p) and the tag information image (82p) in an associated manner for every group (as shown in figure 4c: 83p=81p+82p and paragraphs 0077-0080).
As to claim 3, Murakami further discloses wherein the image outputter first outputs the tag information image (82p of figure 4b) as an image different from the document images without a tag, and outputs the document images without a tag associated with the tag information image (81p of figure 4b).
As to claim 4, Murakami further discloses wherein the tag information extractor extracts information including at least any one of a color, a size, and an attachment position of a tag and uses the extracted information as tag information (paragraph 0074).
As to claim 5, Murakami further discloses wherein the tag information extractor converts a character string written on a tag into text data and uses the text data as tag information (paragraph 0027).
As to claims 7-9, please see similar rejection to claims 3-5 respectively above.
As to claim 11, claim 11 is for an image processing method (figure 6) that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
Claims 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent publication No. 2010-088037 to Murakami in view of U.S. Patent Publication No. 2008/0309988 A1 to Johnson et al. and in further view of U.S. Patent Publication No. 2020/0358915 A1 to Kawasaki.
As to claim 6, Murakami/Johnson discloses the image processing device as recited in the parent claim. Murakami/Johnson does not expressly disclose wherein the image processor removes a tag portion from the document images with a tag and complements a portion where the tag portion is removed by a background of the document images to generate the document images without a tag.
Kawasaki, in the same area of image processing, teaches wherein the image processor removes a tag portion from the document images with a tag and complements a portion where the tag portion is removed by a background of the document images to generate the document images without a tag (105 of figure 2 and S105 of figure 3 for masking the note area and generating document image; paragraph 0061).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakami/Johnson’s image processing device by the teaching of Kawasaki because it would allow for removing of the added tag from the original document and generating the original document without the added tag.
As to claim 10, please see similar rejection to claim 6 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675